315 S.W.3d 893 (2009)
In re MERRILL LYNCH & CO., INC. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Relators.
No. 05-09-00098-CV.
Court of Appeals of Texas, Dallas.
February 17, 2009.
Charles A. Gall, Joel Randall Sharp, Eric R. Hail, Hunton & Williams, LLP, Dallas, TX, for Relator.
Lewis T. LeClair, Robert E. Goodfriend, Anthony Garza, McKool Smith, Dallas, TX, for real parties in interest.
Before Justices WRIGHT, RICHTER, and MAZZANT.

MEMORANDUM OPINION
Opinion by Justice MAZZANT.
Relator contends the trial judge erred in refusing to stay the claims of one of the plaintiffs in the underlying case. The facts and issues are well known to the parties, so we need not recount them herein. Based on the record before us, we conclude relator has not shown that the trial court abused its discretion. See In re Prudential, 148 S.W.3d 124, 135-36 (Tex. 2003); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992). Accordingly, we DENY relator's petition for writ of mandamus.